UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

HENRY TUCKER, on behalf of himself and all others
similarly situated,
18 Civ. 5012 (PAE) (KNF)
Plaintiff, :
-v- : OPINION & ORDER

FIRSTLIGHT HOME CARE FRANCHISING, LLC,

Defendant. :

were eeeneeneenennnneneee X

 

PAUL A. ENGELMAYER, District Judge:

Plaintiff Henry Tucker brings this action alleging violations of the Americans with
Disabilities Act (“ADA”), 42 U.S.C. § 1201, et seg., New York State Human Rights Law, New
York Executive Law Article 15 and New York City Human Rights Law, New York City
Administrative Code § 8-101 et seg., by defendant Firstlight Home Care Franchising, LLC
(“FirstLight”). Firstlight moved to dismiss Tucker’s First Amended Complaint for, inter alia,
lack of personal jurisdiction. Before the Court is the June 10, 2019 Report and Recommendation
of the Hon. Kevin Nathaniel Fox, United States Magistrate Judge, recommending that the Court
grant the motion to dismiss. Dkt. 41 (“Report”). The Court incorporates by reference the
summary of the facts provided in the Report. For the following reasons, the Court adopts this
recommendation.

DISCUSSION

In reviewing a Report and Recommendation, a district court “may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.” 28

U.S.C. § 636(b)(1)(C). “To accept those portions of the report to which no timely objection has
been made, a district court need only satisfy itself that there is no clear error on the face of the
record.” Ruiz v. Citibank, N.A., No. 10 Civ. 5950 (KPF), 2014 WL 4635575, at *2 (S.D.N.Y.
Aug. 19, 2014) (quoting King v. Greiner, No. 02 Civ. 5810 (DLC), 2009 WL 2001439, at *4
(S.D.N.Y. July 8, 2009)); see also, e.g., Wilds v. United Parcel Serv., 262 F. Supp. 2d 163, 169
(S.D.N.Y. 2003).

As neither party has submitted objections to the Report, review for clear error is
appropriate. Careful review of Judge Fox’s thorough and well-reasoned Report reveals no facial
error in its conclusions; the Report is therefore adopted in its entirety. Because the Report
explicitly states that “failure to object within fourteen (14) days will result in a waiver of
objections and will preclude appellate review,” Report at 12, both parties’ failure to object
operates as a waiver of appellate review. See Caidor v. Onondaga Cty., 517 F.3d 601, 604 (2d
Cir. 2008) (citing Small v. Sec’y of Health & Human Servs., 892 F.2d 15, 16 (2d Cir. 1989) (per
curiam)).

CONCLUSION

For the foregoing reasons, the Court grants defendant’s motion to dismiss the First

Amended Complaint. The Court respectfully directs the Clerk to mail a copy of this decision to

plaintiff at the address on file.

SO ORDERED. bul A. Coyphrny

Paul A. Engelmayer
United States District Judge

 

Dated: July 8, 2019
New York, New York
